Filed with the Securities and Exchange Commission on November 15, 2010 Registration No. 333-71654 Investment Company Act No. 811-5438 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 43 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 186 PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION VARIABLE ACCOUNT B (Exact Name of Registrant) PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION (Name of Depositor) ONE CORPORATE DRIVE, SHELTON, CONNECTICUT 06484 (Address of Depositor's Principal Executive Offices) (203) 926-1888 (Depositor's Telephone Number) JOSEPH D. EMANUEL, CHIEF LEGAL OFFICER One Corporate Drive, Shelton, Connecticut 06484 (Name and Address of Agent for Service of Process) Copy To: C. CHRISTOPHER SPRAGUE, ESQ. VICE PRESIDENT AND CORPORATE COUNSEL One Corporate Drive, Shelton, Connecticut 06484 (203) 402-1233 Approximate Date of Proposed Sale to the Public: Continuous It is proposed that this filing become effective: (check appropriate space) [ X]immediately upon filing pursuant to paragraph (b) of Rule 485 [] 60 days after filing pursuant to paragraph (a) (i) of Rule 485 []on pursuant to paragraph (a) (i) of Rule 485 []75 days after filing pursuant to paragraph (a) (ii) of Rule 485 []on pursuant to paragraph (a) (ii) of Rule 485 If appropriate, check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Units of interest in Separate Accounts under variable annuity contracts. Apex II Registrant is filing this Post-Effective Amendment No. 43 to Registration Statement No. 333-71654 for the purpose of including in the Registration Statement Prospectus Supplements.The Prospectus, Statement of Additional Information and Part C that were filed as part of Post-Effective Amendment No. 41 filed with the SEC on April 19, 2010 and Post-Effective Amendment No. 42 filed on July 1, 2010 are hereby incorporated by reference. Financial statements for the Depositor and the Registrant, each dated December 31, 2009, are incorporated herein by reference to that April Post-Effective Amendment.Financial statements for the Depositor filed subsequent to December 31, 2009 are incorporated by reference to Depositor’s Exchange Act periodic reports. Other than as set forth herein, this Post-Effective Amendment does not amend or delete any other part of this Registration Statement. Prudential Annuities Life Assurance Corporation Advanced Series Advisor Plan SM III (“ASAP III”)SM Advanced Series APEX II SM (“APEX II”)SM Advanced Series XTra Credit SIXSM (“ASXT6”)SM or (“XT6”) Advanced Series Lifevest IISM (“ASL II”) SM Supplement dated January 3, 2011 To Prospectus dated May 1, 2010 This supplement should be read and retained with the prospectus for your Annuity.This supplement is intended to update certain information in the Prospectus for the variable annuity you own, and is not intended to be a prospectus or offer for any other variable annuity listed here that you do not own.If you would like another copy of the current prospectus, please call us at 1-888-PRU-2888. We are issuing this supplement to reflect changes to two Portfolios of Advanced Series Trust and the addition of a new AST Portfolio. · Effective on or about January 24, 2011, the AST Value Portfolio will change its name to the AST BlackRock Value Portfolio.To reflect this name change, we amend the inside front cover, the table of Underlying Mutual Fund Portfolio Annual Expenses, the Group II table within the section entitled, “Investment Options”, and the Investment Objectives/Policies table accordingly. · Effective on or about the close of business on April 29, 2011, and contingent upon shareholder approval and the satisfaction of certain customary closing conditions, the AST Neuberger Berman Small-Cap Growth Portfolio will be reorganized into the AST Federated Aggressive Growth Portfolio. In addition, we announce that the following Portfolio will be added as a Sub-account to your Annuity effective on or about January 3, 2011; however please note that you may not allocate Purchase Payments to or make transfers to or from this Sub-account, and that this Sub-account is available only with certain optional living benefits.To reflect this new Portfolio, we make the following disclosure changes: · We add the name of the AST Bond Portfolio 2022 to the inside front cover of the prospectus. · In the section entitled, “Summary of Contract Fees and Charges” we set forth the following fees of the AST Bond Portfolio 2022 in the table of Underlying Mutual Fund Portfolio Annual Expenses: UNDERLYING PORTFOLIO Manage-ment Fees Other Expenses Distribution (12b-1) Fees Dividend Expense on Short Sales Broker Fees and Expenses on Short Sales Acquired Portfolio Fees & Expenses Total Annual Portfolio Operating Expenses Fee Waiver or Expense Reim-bursement1 Net Annual Fund Operating Expenses AST Bond Portfolio 2022 0.65% 0.33% 0.00% 0.00% 0.00% 0.00% 0.98% 0.00% 0.98% 1 The Investment Managers (Prudential Investments LLC and AST Investment Services, Inc.) have contractually agreed to waive a portion of their investment management fees and/or reimburse certain expenses for the Portfolio so that the Portfolio's investment management fees plus other expenses (exclusive in all cases of taxes, interest, brokerage commissions, distribution fees, acquired fund fees and expenses and extraordinary expenses) do not exceed 1.00% of the Portfolio's average daily net assets through April 30, 2011. This arrangement may not be terminated or modified prior to April 30, 2011, and may be discontinued or modified thereafter. The decision on whether to renew, modify or discontinue the arrangement after April 30, 2011 will be subject to review by the Investment Managers and the Fund's Board of Trustees. · In the section entitled “Investment Options” we add the following summary description of the AST Bond Portfolio 2022 to the Investment Objectives/Policies table as follows: STYLE/TYPE INVESTMENT OBJECTIVES/POLICIES PORTFOLIO ADVISOR/SUB-ADVISOR ADVANCED SERIES TRUST FIXED INCOME AST Bond Portfolio 2022:seeks the highest potential total return consistent with its specified level of risk tolerance to meet the parameters established to support the GRO benefits and maintain liquidity to support changes in market conditions for a fixed maturity of 2022. Please note that you may not make purchase payments to this Portfolio, and that this Portfolio is available only with certain living benefits. Prudential Investment Management Inc. Prudential Annuities Life Assurance Corporation OPTIMUMSM OPTIMUM FOURSM OPTIMUM PLUSSM Supplement dated January 3, 2011 To Prospectus dated May 1, 2010 This supplement should be read and retained with the prospectus for your Annuity. This supplement is intended to update certain information in the Prospectus for the variable annuity you own, and is not intended to be a prospectus or offer for any other variable annuity listed here that you do not own. If you would like another copy of the prospectus, please call us at 1-888-PRU-2888. We are issuing this supplement to reflect changes to two Portfolios of Advanced Series Trust and the addition of a new AST Portfolio. · Effective on or about January 24, 2011, the AST Value Portfolio will change its name to the AST BlackRock Value Portfolio.To reflect this name change, we amend the inside front cover, the table of Underlying Mutual Fund Portfolio Annual Expenses, and the Investment Objectives/Policies table accordingly. · Effective on or about the close of business on April 29, 2011, and contingent upon shareholder approval and the satisfaction of certain customary closing conditions, the AST Neuberger Berman Small-Cap Growth Portfolio will be reorganized into the AST Federated Aggressive Growth Portfolio. In addition, we announce that the following Portfolio will be added as a Sub-account to your Annuity effective on or about January 3, 2011; however please note that you may not allocate Purchase Payments to or make transfers to or from this Sub-account, and that this Sub-account is available only with certain optional living benefits.To reflect this new Portfolio, we make the following disclosure changes: · We add the name of the AST Bond Portfolio 2022 to the inside front cover of the prospectus. · In the section entitled, “Summary of Contract Fees and Charges” we set forth the following fees of the AST Bond Portfolio 2022 in the table of Underlying Mutual Fund Portfolio Annual Expenses: UNDERLYING PORTFOLIO Manage-ment Fees Other Expenses Distribution (12b-1) Fees Dividend Expense on Short Sales Broker Fees and Expenses on Short Sales Acquired Portfolio Fees & Expenses Total Annual Portfolio Operating Expenses Fee Waiver or Expense Reim-bursement1 Net Annual Fund Operating Expenses AST Bond Portfolio 2022 0.65% 0.33% 0.00% 0.00% 0.00% 0.00% 0.98% 0.00% 0.98% 1 The Investment Managers (Prudential Investments LLC and AST Investment Services, Inc.) have contractually agreed to waive a portion of their investment management fees and/or reimburse certain expenses for the Portfolio so that the Portfolio's investment management fees plus other expenses (exclusive in all cases of taxes, interest, brokerage commissions, distribution fees, acquired fund fees and expenses and extraordinary expenses) do not exceed 1.00% of the Portfolio's average daily net assets through April 30, 2011. This arrangement may not be terminated or modified prior to April 30, 2011, and may be discontinued or modified thereafter. The decision on whether to renew, modify or discontinue the arrangement after April 30, 2011 will be subject to review by the Investment Managers and the Fund's Board of Trustees. · In the section entitled “Investment Options” we add the following summary description of the AST Bond Portfolio 2022 to the Investment Objectives/Policies table as follows: STYLE/TYPE INVESTMENT OBJECTIVES/POLICIES PORTFOLIO ADVISOR/SUB-ADVISOR ADVANCED SERIES TRUST FIXED INCOME AST Bond Portfolio 2022:seeks the highest potential total return consistent with its specified level of risk tolerance to meet the parameters established to support the GRO benefits and maintain liquidity to support changes in market conditions for a fixed maturity of 2022. Please note that you may not make purchase payments to this Portfolio, and that this Portfolio is available only with certain living benefits. Prudential Investment Management Inc. AS Apex II PART C OTHER INFORMATION (10) Written Consent of Independent Registered Public Accounting Firm, FILED HEREWITH. Item 27.Number of Contract Owners: As of September 30, 2010 there were 160,051 owners of APEX II Annuities. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this Registration Statement and has duly caused this Registration Statement to be signed on its behalf, in the city of Shelton and the State of Connecticut on this 15th day of November 2010. PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION VARIABLE ACCOUNT B Registrant By: Prudential Annuities Life Assurance Corporation Depositor /s/Stephen Pelletier Stephen Pelletier, President PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION Depositor By: /s/Stephen Pelletier Stephen Pelletier, President As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date Stephen Pelletier* Stephen Pelletier Chief Executive Officer and President November 15, 2010 Thomas J. Diemer* Thomas J. Diemer Executive Vice President and Chief Financial Officer November 15, 2010 (Board of Directors) Thomas J. Diemer* Thomas J. Diemer Stephen Pelletier* Stephen Pelletier Bernard J. Jacob* Bernard J. Jacob Daniel O. Kane* Daniel O. Kane Richard F. Vaccaro* Richard F. Vaccaro Robert M. Falzon* Robert M. Falzon George M Gannon* George M. Gannon By:/s/C. Christopher Sprague C. Christopher Sprague *Executed by C. Christopher Sprague on behalf of those indicated pursuant to Power of Attorney EXHIBITS No. 10 Written Consent of Independent Registered Public Accounting Firm,
